Citation Nr: 0528319	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for 
psychological factors (anxiety) affecting a physical 
(gastric) condition.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision of the RO, which denied the veteran's claim for a 
rating higher than 10 percent for his psychological factors 
(anxiety) affecting a physical (gastric) condition.  The 
veteran perfected a timely appeal to that decision.

The Board notes that, in the November 2003 VA Form 9 (Appeal 
to Board of Veterans' Appeals), the veteran requested a 
hearing before a hearing officer, and thus, the hearing was 
scheduled for February 6, 2004. However, in January 2004 the 
veteran canceled the scheduled hearing. As the record does 
not contain further indication that the veteran or his 
representative has requested that the hearing be rescheduled, 
the Board deems the November 2003 request for a hearing 
withdrawn.

The Board remanded the case in July 2004 for further 
development.  The case has been returned to the Board for 
continuation of appellate review.  



FINDING OF FACT

The veteran's psychiatric disorder does not, overall, result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  



CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for psychological factors (anxiety) affecting a physical 
(gastric) condition.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of August 2002 and 
July 2004 letters from the RO to the appellant.  
Cumulatively, the letters informed him what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Note also that the August 2002 VCAA letter from the RO 
advising the veteran of his rights and responsibilities in 
VA's claims process predated the RO's October 2002 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in Pelegrini, supra.

As for assisting the veteran with his claim, his service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, the RO requested medical records relating to the 
veteran from the Social Security Administration (SSA), but 
SSA advised that it had no records for the veteran.  Records 
from non-VA medical sources have also been obtained to the 
extent feasible.  In this regard, the Board notes that the RO 
twice unsuccessfully requested medical records from Dr. 
Alonso, once by letter in November 2004 and a second time by 
letter in February 2005.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

Under the general rating formula for the evaluation of mental 
disorders, conversion disorder is rated as follows under 38 
C.F.R. § 4.130, Diagnostic Code 9424:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Analysis

Service connection was initially granted for duodenal ulcer 
disease and a 10 percent evaluation was assigned, effective 
April 1953.  A 0 percent, or noncompensable evaluation was 
assigned, effective October 1955.  The disability was later 
reclassified as psychophysiologic nervous reaction with 
gastric involvement (previously diagnosed as duodenal ulcer 
disease) and a 10 percent evaluation was assigned, effective 
April 1960.  Later, a noncompensable evaluation was assigned 
for psychophysiologic gastrointestinal reaction, effective 
December 1965.  

The veteran's noncompensable evaluation for his psychiatric 
disorder was increased to 10 percent, effective June 2000.  
As well, psychophysiologic gastrointestinal reaction was 
reclassified as psychophysiological factors (anxiety) 
affecting a physical condition (gastric).  A 10 percent 
evaluation has been in effect for that condition since then.  

A VA examiner in April 1960 reported that repeated 
gastrointestinal series had been negative, yet the veteran 
always had complaints of mid-epigastric pain.  The assessment 
was that these complaints could be explained on a psychogenic 
basis.  On VA gastrointestinal examination in October 1980, 
the assessment was that no organic disease had been found.  

Private medical records, dated from August 1998 to April 
2001, reveal that the veteran complained of epigastric pain.  
The assessment was that he had active gastritis.  

VA medical records, dated from September 1999 to November 
2000, reflect the veteran's complaints of stomach discomfort 
and acidity.  In December 1999, an abdominal x-ray was 
negative.  Upper endoscopy in July 2000 showed some edema of 
a portion of the stomach; the duodenal bulb was normal.  The 
impression was gastritis.  

The veteran was afforded a VA psychiatric examination in 
August 2000.  He denied psychiatric treatment.  He indicated 
that he had been unemployed for over a year.  It was found 
that the veteran was clean and adequately dressed and 
groomed.  Mood was slightly anxious.  Affect was constricted.  
Attention and concentration were good.  Memory was fair.  
Speech was clear and coherent.  He was not suicidal nor was 
he hallucinating.  Insight and judgment were fair.  He had 
good impulse control.  The diagnosis was psychophysiological 
factors (anxiety) affecting physical condition (gastric).  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.


A VA gastrointestinal examination was performed in January 
2001.  The assessment was that the veteran's gastrointestinal 
symptoms were mostly associated with his service-connected 
psychophysiological condition and could not be considered to 
be secondary exclusively to chronic gastritis or duodenitis, 
conditions which most of the time were temporary and improved 
with treatment.  

An interim summary of the veteran's psychiatric condition, 
dated in August 2002, was provided for VA by a fee-basis 
physician.  It was stated that the veteran was suffering from 
epigastric pain, as well as anxiety with associated insomnia.  
He was found to be forgetful, isolated from people, and 
anergic-lacking motivation; he also had frequent death 
wishes.  The assessment was that the veteran had major 
depression directly related to his service-connected 
psychophysiological condition.  

In view of the fee-basis examiner's report, the veteran was 
scheduled for a VA examination that was to be performed on 
August 27, 2002.  He failed to report for the scheduled 
examination.  

Medical records were received in January 2004 from private 
medical sources.  It was reported that the veteran 
experienced chronic dyspepsia without an ulcer, and upper 
endoscopy in October 2003 was normal.  Jose Alberto Alonso, 
M.D., a psychiatrist, related that the veteran had been under 
his care since October 2002.  The veteran experienced 
multiple problems involving mood, depression, anxiety, and 
insomnia.  The diagnoses were major depression and duodenal 
ulcer.  

VA medical records, dated from June 2001 to July 2004, have 
been associated with the claims file.  They reflect that the 
veteran was evaluated for complaints of depression.  

The veteran presented at a VA mental health clinic in 
December 2002.  He indicated that he felt better since he had 
started taking psychotropic medication.  He remarked that he 
felt "a little down" and that he was anxious at times.  He 
stated that there had been an improvement in his appetite and 
sleep pattern.  He denied thoughts or attempts of self-harm.  
He also denied hearing or seeing things not noted by others.  

Mental status evaluation disclosed that the veteran had good 
grooming and hygiene.  Speech was spontaneous and adequate in 
volume and production, and was coherent and fluent.  Mood was 
reportedly "better."  Affect was appropriate.  Thought 
process was coherent, relevant and goal-directed.  No 
suicidal ideation was detected.  There were no delusions, 
auditory or visual hallucinations, or ideas of reference.  
Recent and remote memory were intact.  The veteran had good 
concentration and attention, and his insight and judgment 
were good.  The impression was depressive disorder.  

Subsequent VA mental health clinic treatment notes indicate 
the veteran's complaints of sadness, low energy, and memory 
difficulty.  On mental status interviews, speech production 
and appearance were satisfactory, and memory and 
concentration were preserved.  The veteran denied suicidal 
thoughts.  No panic attacks, compulsions or disordered 
thought processes were observed.  

The veteran was afforded a VA psychiatric examination in 
November 2004.  The examiner stated that the claims file had 
been reviewed.  The veteran related that he had worked as a 
commission salesman for two years; then worked as a telephone 
technician for six months; later, he was a self-employed 
salesman; yet later, he managed his own laundry.  He 
indicated he had worked in this business until five years 
before when he stopped working and sold the laundry business.  
He remarked that he had been married for the past 20 years 
and noted some interpersonal problems in the relationship.  
He reported he had been feeling sad and depressed.  He 
indicated he felt irritability, loss of interest in daily 
living activities, as well as low energy and insomnia.  He 
reported tension, anxiety and inability to concentrate.  

Mental status examination revealed that the veteran was 
appropriately dressed and had adequate hygiene.  Thought 
process was coherent and relevant.  There was no looseness of 
associations and no evidence of disorganized speech.  There 
was also no evidence of hallucinations, delusions, 
obsessions, panic attacks or suicidal ideas.  Mood was 
depressed and affect was constricted and appropriate.  Memory 
was intact.  Judgment was good.  Insight was fair.  The 
examiner observed that the veteran's symptoms were moderately 
interfering with his employment and social functioning.  

The diagnosis was major depressive disorder, recurrent and 
moderate.  Another diagnosis was psychological factors, 
anxiety, affecting a physical condition, gastric.  The 
examiner assigned a GAF score of 60 for major depressive 
disorder causing moderate symptoms and moderate difficulty in 
occupational and social functioning.  He assigned a GAF of 70 
for psychological factors affecting physical condition 
causing mild symptoms and no difficulty in occupational and 
social functioning.  

The examiner remarked that the veteran's depression had begun 
around the beginning of 2002.  He also stated that there was 
no objective evidence that service-connected psychological 
factors affecting physical condition had interfered with the 
veteran's industrial capacity since he had been able to 
perform adequately in his own business until 1999.  

Private records of the veteran's medical care through 
February 2005 have been added to the claims file.  They 
reflect that the veteran continued to be treated for 
dyspepsia.  

Here, service connection has been granted for a single 
disability found to have both physical and mental components.  
The condition was initially diagnosed as a duodenal ulcer 
disease, and later reclassified as psychophysiologic 
gastrointestinal reaction, and most recently identified as 
psychological factors (anxiety) affecting a physical 
(gastric) condition.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  The medical evidence 
demonstrates that the veteran's mental disorder, rather than 
his physical condition, is now the dominant and more 
disabling aspect of his disability.  Accordingly, his 
disability is evaluated as a mental condition, in this 
instance, as a conversion disorder under Diagnostic Code 
9424.

A review of the record shows that depression appears to be 
the principal manifestation of the veteran's mental disorder.  
There is also some associated anxiety and some sleep 
difficulties.  At the same time, however, VA psychiatric 
examinations in August 2000 and November 2004 showed that the 
veteran has no deficits of memory, and his judgment and 
insight are satisfactory.  As well, his speech production is 
normal and he does not have panic attacks.

The Board has taken note of the August 2002 report by a fee-
basis physician indicating, in summary fashion, that the 
veteran has a number of symptoms of major depression 
associated with his psychophysiological condition.  The 
veteran failed to report for a scheduled VA psychiatric 
examination that might have shed greater light on the actual 
severity of his mental condition.  

In any event, the Board does not dispute the August 2002 
physician's account that the veteran has sleep problems.  
However, the totality of the medical evidence does not 
support the physician's observation that the veteran has 
frequent death wishes or that he experiences significant 
forgetfulness.  In this regard, repeat evaluations at a VA 
mental health clinic, subsequent to August 2002, did not 
verify either suicidal ideation or memory deficits.  
Moreover, the most recent VA psychiatric examination for 
rating purposes in November 2004 also found no clinical 
evidence of suicidal ideation, and memory was shown to be 
intact.  

The medical evidence reveals that the veteran had good 
occupational functioning during the many years that he was in 
the work force through 1999.  In this regard, he was at first 
involved working for others and later went into business for 
himself for several years.  He gave no indication to the VA 
psychiatric examiner that psychiatric disability played any 
part in his decision to stop working and sell his business.  

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  Some diminished social 
functioning was indicated by the August 2002 fee-basis 
examiner, who reported that the veteran is isolated from 
people.  However, the Board finds it noteworthy that the 
veteran was able to run his own laundry business, an 
undertaking that presumably involved a capacity to deal with 
customers and any persons whom the veteran might have 
employed.  In any event, there is no indication from the 
available evidence that diminished social functioning 
produced an especially adverse impact on the veteran's 
functioning in the workplace.  

The Board notes that the August 2002 and November 2004 
examiners both stated that the veteran has major depressive 
disorder, in addition to his psychophysiological reaction.  
Both conditions are psychoneuroses and the impact of both is 
considered in evaluating the nature and extent of the 
veteran's service-connected psychiatric disorder.  

The August 2000 VA physician assigned a GAF score of 70 for 
psychophysiological reaction, while the November 2004 VA 
physician assigned a GAF score of 60 for depression and 70 
for the psychophysiological reaction.  A GAF score of 51 to 
60 is indicative of only moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  And a GAF score of 61 to 70 is indicative of even 
less functional impairment, involving some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See the American Psychiatric 
Associations Diagnostic and Statistical Manual for Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  

Neither GAF score indicates more than mild to moderate 
functional impairment from the veteran's mental disorders, 
however classified.  Indeed, the November 2004 VA examiner 
explicitly stated that psychological factors (anxiety) 
affecting a physical (gastric) condition-the veteran's 
principal mental condition-caused only mild symptoms and did 
not at all compromise occupational and social functioning.  
As well, the examiner determined that major depressive 
disorder produced no more than moderate symptoms or created 
more than moderate difficulty in occupational or social 
functioning.  

The veteran's service-connected mental disorder does not, 
overall, cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
So the criteria are not satisfied for a rating higher than 10 
percent for psychological factors (anxiety) affecting a 
physical (gastric) condition.

For these reasons, the claim for a rating higher than 10 
percent for psychological factors (anxiety) affecting a 
physical (gastric) condition must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

A rating higher than 10 percent for psychological factors 
(anxiety) affecting a physical (gastric) condition is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


